Appeal from an amended order of the Family Court, Jefferson County (Peter A. Schwerzmann, A.J.), entered April 12, 2013 in a proceeding pursuant to Family Court Act article 8. The amended order dismissed the petition seeking an order of protection.
It is hereby ordered that the amended order so appealed from is unanimously affirmed without costs.
*1584Same memorandum as in Matter of McNeil v Deering ([appeal No. 1] 120 AD3d 1581 [2014]).
Present — Scudder, EJ., Centra, Carni, Lindley and Whalen, JJ.